Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-10, 13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/7/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-15 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a fifth doped region of the second conductivity type, at least partially disposed in the first well and disposed between the fourth doped region and the third doped region” when taken in combination with all the remaining limitations of the independent claim.


US 10062682 B1 (“Mallikarjunaswamy”) is hereby cited as the closest prior art. Figure 9 of Mallikarjunaswamy discloses:
a transient voltage suppression device (col 2, ln 5-9), comprising: 
a substrate (50) of a first conductivity type (N); 
a first well (80) of a second conductivity type, disposed in the substrate; 
a first anode (64,  col 12, ln 24-25), disposed in the substrate outside the first well and comprising a first doped region (62) of the second conductivity type (P); 
a first cathode (78+82), disposed in the first well and comprising: 
a second doped region (82) of the second conductivity type; and 
a third doped region (76) of the first conductivity type, disposed between the second doped region and the first doped region; and 
a first trigger node (70, 74), disposed between the first anode and the first cathode, and comprising: 
a fourth doped region (70) of the first conductivity type, disposed in the substrate; and 
a fifth doped region (74) of the second conductivity type.
However, the above prior arts by itself or in combination with other arts does not teach: ”a fifth doped region of the second conductivity type, at least partially disposed in the first well and disposed between the fourth doped region and the third doped region”, for claim 1. Thus, the applicant’s claims are determined to be novel and non-obvious.
For these reasons, independent claim 1 is allowed.
Dependent claims 2-15 are allowed as those inherit the allowable subject matters from claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WASIUL HAIDER/Examiner, Art Unit 2819